

116 HR 6828 IH: COVID–19 Funeral Assistance Fund
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6828IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Ocasio-Cortez (for herself, Ms. Lee of California, Ms. Tlaib, Ms. Pressley, Ms. Omar, Mrs. Hayes, Ms. Meng, Mr. Blumenauer, Ms. Norton, Mr. Malinowski, Ms. Clarke of New York, Ms. Moore, Mr. Espaillat, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Emergency Management Agency to establish a fund to provide financial assistance for funeral expenses related to a deceased individual who died of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Funeral Assistance Fund.2.Federal assistance for funeral expenses related to COVID–19(a)General ruleThe Administrator of the Federal Emergency Management Agency shall provide financial assistance to individuals and funeral homes for funeral expenses related to a deceased individual who died—(1)of COVID–19; and(2)without sufficient insurance to pay for such funeral expenses.(b)Establishment of fundNot later than 30 days after the date of the enactment of this Act, the Administrator shall establish a fund to be known as the COVID–19 Funeral Assistance Fund (in this Act referred to as the Fund) for the purpose of providing financial assistance under subsection (a).(c)Financial assistance for funeral expenses(1)Eligibility(A)IndividualsTo be eligible to receive financial assistance from the Fund, an individual shall—(i)submit to the Administrator an application based on the criteria under paragraph (2); and(ii)demonstrate a common familial relationship to the deceased individual described in subsection (a).(B)Funeral homesTo be eligible to receive financial assistance from the Fund, a funeral home shall—(i)submit to the Administrator an application based on the criteria under paragraph (2); and(ii)demonstrate that the funeral home is licensed or registered as a business in a State.(C)No citizenship requirementAn individual described in subparagraph (A) may be—(i)a citizen of the United States; or(ii)a nonresident alien.(2)Application criteria(A)In generalThe application under paragraph (1) shall include the following:(i)Funeral expenses for a deceased individual described in subsection (a) that were incurred or will be incurred during the period beginning on January 21, 2020, and ending on December 31, 2021.(ii)Proof of the date of death of the deceased individual.(iii)Proof that COVID–19 was the cause of death (directly or indirectly) of the deceased individual as determined by the Administrator based on a death certificate from an official of competent jurisdiction.(iv)With respect to an individual, proof of the identity of the individual applying for assistance under this section.(v)With respect to a funeral home—(I)a certification that a deceased individual described in subsection (a) has not been claimed by any individual in 7 days or more; and(II)proof that the funeral expenses of the deceased individual described in subclause (I) are commensurate with the funeral expenses of other deceased individuals who are not claimed at such funeral home or in the county of such funeral home.(B)Additional requirement if insuredIf the deceased individual described in subsection (a) had insurance not greater than $10,000, the application shall include proof of insurance with respect to the funeral expenses of the deceased individual.(C)Additional requirement for burial trustIf a contract exists (including a burial trust) for the purpose of paying the funeral expenses in an amount not greater than $10,000 of a deceased individual described in subsection (a), the application shall include proof of such contract with respect to the funeral expenses of the deceased individual.(3)DistributionBeginning not later than 30 days after the date of the enactment of this section, the Administrator shall provide financial assistance in accordance with the requirements under this section to an individual who submitted such application.(4)LimitationThe amount allowed for a payment to an individual pursuant to paragraph (1) shall not exceed $10,000 with respect to each deceased individual described in subsection (a).(5)No requirement to reside in a Presidentially declared disaster areaThe Administrator may not require an individual to reside in a Presidentially declared disaster area to receive financial assistance pursuant to this section.(d)Verification and application process requirementsIn carrying out this section, the Administrator shall—(1)verify the identity and address of an individual that receives financial assistance under this section;(2)minimize the risk of making a duplicative payment for a fraudulent application under this section;(3)recover any duplicate payment provided pursuant to this section; and(4)conduct an expedited and simplified review and appeal process for an individual whose application for assistance under this section is denied.(e)Funeral assistance disregarded in administration of Federal programsNotwithstanding any other provision of law, financial assistance provided to an individual under this section shall not be taken into account as income, and shall not be taken into account as resources for a period of 12 months from receipt, for purposes of determining the eligibility of such individual for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or under any State or local program financed in whole or in part with Federal funds.(f)Report to CongressNot later than 60 days after the date of the enactment of this Act, and 1 year thereafter, the Administrator shall submit to Congress a report on—(1)the number of applications received pursuant to subsection (c);(2)the amount of financial assistance provided pursuant to this section for funeral expenses related to a deceased individual described in subsection (a); and(3)the recipients who received the financial assistance described in paragraph (2) disaggregated by socioeconomic factors.(g)Direct appropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $500,000,000 to carry out this Act.(h)Presidentially declared disaster area defined(1)Presidentially declared disaster areaThe term Presidentially declared disaster area means an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(2)StateThe term State means any of the several States or any territory or possession of the United States.